Appeal by employer and insurance carrier from an award of the Workmen’s Compensation Board which granted claimant compensation for reduced earnings on the basis of a 50% partial disability. Claimant was injured in an industrial accident on August 8, 1950, and was paid full compensation until February, 1951. On February 26, 1951, claimant started his own plumbing and heating business. There is testimony in the record that he performed only supervisory duties. Claimant had no actual earnings, and the board has properly determined upon the basis of medical proof that his earning capacity was 50%. Subdivision 5-a of section 15 of the Workmen’s Compensation Law authorizes such procedure. The record does not disclose that appellants were improperly foreclosed from offering any relevant proof. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.